DETAILED ACTION
This Office Action is in response to the amendment filed 3/15/2021.  Claims 6-11 and 13 are pending in this application.  Claims 6, 7, 10, 11, and 13 are independent claims.  This Office Action is made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-8, 10-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 10,073,818.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent comprise the same limitations as the examined claims with additional and/or more specific limitations, and therefore anticipate the examined claims.

Claims 6-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,783,220.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference Claim 1 recites a method comprising the same limitations as the apparatus’ recited in the examined claims, with additional and/or more specific limitations, which therefore anticipates the examined claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-7, 10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 6, it recites inputting data regarding a plasma process, performing multiple calculations with the data “using a double exponential smoothing method”, and determining an end point in time of the plasma process.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the recited “double exponential smoothing” calculations cover mathematical calculations, relationships, and/or formulas.  See Figures 2-3 and Pages 9-10 of the instant specification, for example.  Moreover, “determining an end point in time of the plasma process”, i.e. making a determination, merely requires making a decision based on data and/or calculations and thus may be performed mentally.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites “an input/output device” for inputting the data, “a controller” for performing a determination, “a first storage” and “a second storage” for storing data as well as “a data processing program”, and “a calculation processing apparatus which is configured to perform the data processing under the data processing program”.  However, these 
Moreover, the “data input/output device” is recited as a general means of inputting data to and outputting results from an algorithm, and thus fails to impose a meaningful limit on the remaining method steps.  Such steps are necessary data input and output operations which could be attached to any calculation or algorithm, and thus amount to mere data gathering and/or insignificant extra-solution activity.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the remaining method steps or on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the “input/output device”, “storage”, “controller”, “data processing program” and “calculation processing apparatus” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 

As per Claim 7, it recites obtaining data relating to a processing chamber, performing multiple calculations with the data “using a double exponential smoothing method”, and determining an end point in time of the plasma process.
Under Prong One of Step 2A of the 2019 PEG, the recited “double exponential smoothing” calculations cover mathematical calculations, relationships, and/or formulas.  See Figures 2-3 and Pages 9-10 of the instant specification, for example.  Moreover, “determining an end point in time of the plasma process”, i.e. making a determination, merely requires making a decision based on data and/or calculations and thus may be performed mentally.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claim also recites “a processing chamber” and “a measuring device configured to obtain data relating to the processing chamber”.  However, the claim fails to include any detail as to the structure or function of either the “processing chamber” or the “measuring device”.  As claimed, they are an insignificant means of obtaining and inputting particular data to an algorithm, and thus fails to impose a meaningful limit on the remaining method steps.  Such steps amount to mere data gathering and/or insignificant extra-solution activity.  See e.g. MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the remaining method steps or on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the “data processing program”, “calculation processing device” and “controller” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an 

As per Claim 10, it recites obtaining data relating to a processing chamber and performing calculations with the data by using “a responsive double exponential smoothing method” in which smoothing parameter values are varied, and determining an end point in time of the plasma process.
Under Prong One of Step 2A of the 2019 PEG, the recited “double exponential smoothing” calculations cover mathematical calculations, relationships, and/or formulas.  See Figures 2-3 and Pages 9-10 of the instant specification, for example.  Moreover, “determining an end point in time of the plasma process”, i.e. making a determination, merely requires making a decision based on data and/or calculations and thus may be performed mentally.  Therefore, the 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites “a data calculation processing device configured to perform data processing under a data processing program” and “a controller” for performing a determination.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as data analysis calculations and storing/reading data to/from generic memory.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
The claim also recites “a processing chamber” and “a measuring device configured to obtain data relating to the processing chamber”.  However, the claim fails to include any detail as to the structure or function of either the “processing chamber” or the “measuring device”.  As claimed, they are an insignificant means of obtaining and inputting particular data to an algorithm, and thus fails to impose a meaningful limit on the remaining method steps.  Such steps amount to mere data gathering and/or insignificant extra-solution activity.  See e.g. MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the remaining method steps or on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the “data processing program”, “data 

As per Claim 13, it recites performing multiple calculations with the data “using a double exponential smoothing method”.
Under Prong One of Step 2A of the 2019 PEG, the recited “double exponential smoothing” calculations cover mathematical calculations, relationships, and/or formulas.  See Figures 2-3 and Pages 9-10 of the instant specification, for example.  Moreover, “determining an end point in time of the plasma process”, i.e. making a determination, merely requires making a decision based on data and/or calculations and thus may be performed mentally.  Therefore, the 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites “a plasma processing apparatus”, “a calculation processing device which is configured to perform the data processing under the data processing program”, and “a controller” for performing a determination.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as data analysis calculations and storing/reading data to/from generic memory.  For instance, the claim fails to include any detail as to the structure of the “plasma processing apparatus” or “controller”, or how they particularly function to perform their corresponding operations.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the “plasma processing apparatus”, “controller”, “data processing program” and “calculation processing device” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the double patenting rejection set forth in this Office action is overcome, such as by filing a terminal disclaimer.
Claim 9 is allowed.
Claim 11 would be allowable if the double patenting rejection set forth in this Office action is overcome, such as by filing a terminal disclaimer.

Response to Arguments
Applicant's arguments regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea, but rather to a data processing apparatus, a processing apparatus, and a plasma processing apparatus, including inventive combinations of elements, such as “a controller configured to perform a determination of an end point in time of the plasma process under the data processing.”
The Examiner respectfully disagrees.  As described in the above claim rejections, the “data processing apparatus”, “processing apparatus”, and “plasma processing apparatus” merely comprise generic computer components – such as a “storage” and/or “calculation processing device” – for performing the claimed mathematical steps.  Moreover, the claimed “controller” merely performs a determination, which is an abstract mental process, and the claims fail to include any detail as to the structure of the claimed “controller” (or any other computer 

Applicant further argues that the claims necessarily recite significantly more than a fundamental economic practice, because the Office Action contains no prior art rejection of the claims.
First, the Examiner notes that the claims have not been found to be directed to a fundamental economic practice, but rather abstract mathematical concepts and/or mental processes.  Furthermore, the application of a prior art rejection is not a test for eligibility under 35 U.S.C. 101.  The question of novelty is separate from the analysis for eligibility under 35 U.S.C. 101.  See MPEP 2106.05(I), “a claim for a new abstract idea is still an abstract idea”.  In other words, a “new” patent ineligible judicial exception remains patent ineligible unless it includes something “additional” to the judicial exception that may be considered a practical application or an inventive concept (i.e. “significantly more”).  As described above, the examined claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182